Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in reply to the correspondence filed on 20 April 2022.
Claims 1-16 are currently pending and have been found to be allowable.

Reasons For Allowance
Claim 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants arguments relating to the rejection under 35 U.S.C. 101 are persuasive because, in view of the Revised Guidance.  Under prong 1 of Step 2A, the claims are directed towards, “…… that manages store-based fulfillment of orders from retail inventory contained in a retail store; … that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, … is independent and separate from: receive orders for items existing in inventory, wherein an order is to be initially fulfilled from retail inventory contained in the retail store and secondarily fulfilled from warehouse inventory in a warehouse, wherein the retail inventory and the warehouse inventory are both part of the inventory for the items; determine whether the retail store has sufficient current and future retail inventory to fulfill (i) the order from the received orders as well as (ii) projected in-store purchases during an order fulfillment time period … in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order and the projected Application No. : 16/689,395Page: 3 of 16in-store purchases during the order fulfillment time period, wherein … to include the order that is available for processing and fulfillment instead of transferring information about the order to … permits for the order to be made available between …; and transmit the order to … to be fulfilled using … in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period; wherein … to generate tasks to be performed to fulfill the order, the generated tasks being  … for tasks for the current orders, (ii) obtain the tasks for the current orders that are … (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information … indicating whether the tasks were able to be completed based on current retail inventory; and … updates on performing the obtained tasks to fulfill the current orders … further determines whether the retail store has sufficient retail inventory to fulfill the current orders within a predetermined timeframe, and wherein … further closes a current order based on one or more of … an order completion status for the current order…  and, in response to closing the current order, transmits confirmation that the current order has been closed….…” and are directed toward a judicial exception of concept of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)  and concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and thus, the claims recite a certain methods of organizing human activity and mental processes. 

	However, under prong 2 of Step 2A, the claimed steps of,  “ … publish the order to a pipeline of the SFM, using an application programming interface (API), in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period, wherein publishing the order comprises updating a fulfillment database to include the order that is available for processing and fulfillment instead of transferring information about the order to the SFM, wherein publishing the order to the pipeline permits for the order to be made available between the OMS and the SFM without requiring direct communication that includes one or more messaging protocols and message acknowledgements between the OMS and the SFM; and transmit the order to the WMS to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period; wherein the SFM includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to provide: the pipeline for publishing information in topics instead of directly transmitting the information between components of the SFM and between decoupled components of the system, wherein the pipeline is at least one of a dead letter topics pipeline and an internal events topics pipeline; an ingestion layer to ingest the order published by the OMS to the pipeline of the SFM, wherein the ingestion layer is configured to generate tasks to be performed to fulfill the order, the generated tasks being (i) decoupled from a specific store-based fulfillment system and (ii) published, by the ingestion layer, to the pipeline; the fulfillment database into which the ingestion layer publishes the order to be fulfilled from the retail inventory contained in the retail store, the fulfillment database being dynamically updated, by the OMS, to include current orders that are available for processing and fulfillment from the retail inventory; an SFM API that interfaces with multiple different store-based fulfillment systems that each fulfill orders and are decoupled from the SFM, wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer- readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API to the pipeline and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components indicating whether the tasks were able to be completed based on current retail inventory; and an internal workflow processor that monitors the pipeline for status of order fulfillment by the SFM and publishes status information to the OMS via the pipeline based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components, wherein the internal workflow processor further determines whether the retail store has sufficient retail inventory to fulfill the current orders within a predetermined timeframe, and wherein the internal workflow processor further closes a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components and, in response to closing the current order, transmits confirmation that the current order has been closed to the OMS via the pipeline of the SFM and the SFM API integrates methods of organizing certain human activity and mental processes into a practical application. Thus, the present claims, considered as a whole, are integrated into a practical application and therefore are also patent eligible under Step 2A, prong 2 similarly integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  These considerations are set forth in the 2019 PEG, MPEP 2106.05(e) of the revised guidance. 

The prior art rejection is withdrawn based on Applicants amendments and arguments filed on 20 April 2022.  The cited art, alone or in any combination, fails to teach or suggest at least of: 
“ … publish the order to a pipeline of the SFM, using an application programming interface (API), in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period, wherein publishing the order comprises updating a fulfillment database to include the order that is available for processing and fulfillment instead of transferring information about the order to the SFM, wherein publishing the order to the pipeline permits for the order to be made available between the OMS and the SFM without requiring direct communication that includes one or more messaging protocols and message acknowledgements between the OMS and the SFM; and transmit the order to the WMS to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period; wherein the SFM includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to provide: the pipeline for publishing information in topics instead of directly transmitting the information between components of the SFM and between decoupled components of the system, wherein the pipeline is at least one of a dead letter topics pipeline and an internal events topics pipeline; an ingestion layer to ingest the order published by the OMS to the pipeline of the SFM, wherein the ingestion layer is configured to generate tasks to be performed to fulfill the order, the generated tasks being (i) decoupled from a specific store-based fulfillment system and (ii) published, by the ingestion layer, to the pipeline; the fulfillment database into which the ingestion layer publishes the order to be fulfilled from the retail inventory contained in the retail store, the fulfillment database being dynamically updated, by the OMS, to include current orders that are available for processing and fulfillment from the retail inventory; an SFM API that interfaces with multiple different store-based fulfillment systems that each fulfill orders and are decoupled from the SFM, wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer- readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API to the pipeline and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components indicating whether the tasks were able to be completed based on current retail inventory; and an internal workflow processor that monitors the pipeline for status of order fulfillment by the SFM and publishes status information to the OMS via the pipeline based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store-based fulfillment API components, wherein the internal workflow processor further determines whether the retail store has sufficient retail inventory to fulfill the current orders within a predetermined timeframe, and wherein the internal workflow processor further closes a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components and, in response to closing the current order, transmits confirmation that the current order has been closed to the OMS via the pipeline of the SFM and the SFM API ….”

Examiner withdraw the rejection under 35 U.S.C. 103 as being unpatentable over Halbrook (US 2019/0,266,536) in view of Koneri (US 2019/0,259,043 A1) and Wicker (US 2020/0,012,983 A1) and Wicker (US 202/0,012,983 A1).  The combination of references does not teach the claims as amended on 04 April, 2022.

Examiner  cites to the following new relevant references: 
Bell, D. R., Gallino, S., & Moreno, A. (2014). How to win in an omnichannel world. MIT Sloan Management Review, 56(1), 45-53. Retrieved from https://www.proquest.com/scholarly-journals/how-win-omnichannel-world/docview/1627694540/se-2 (Year: 2014);
Wei-yu Kevin Chiang, George E. Monahan, Managing inventories in a two-echelon dual-channel supply chain, European Journal of Operational Research,
Volume 162, Issue 2,2005 pages 325-341 (Year: 2005).
However, these newly cited references fail to cure the deficiencies of Halbrook, Koneri, and Wicker. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, filed on 04 April 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 have been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623